Name: 95/249/EC, Euratom, ECSC: Council Decision of 29 June 1995 appointing a member of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1995-07-11

 Avis juridique important|31995D024995/249/EC, Euratom, ECSC: Council Decision of 29 June 1995 appointing a member of the Court of Auditors Official Journal L 159 , 11/07/1995 P. 0015 - 0015COUNCIL DECISION of 29 June 1995 appointing a member of the Court of Auditors (95/249/EC, Euratom, ECSC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 45b (3) thereof, Having regard to the Treaty establishing the European Community, and in particular Article 188b (3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 160b (3) thereof, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 22 thereof, Having regard to the opinion of the European Parliament (1), Whereas Mr Ole Warberg has resigned from office and he should be replaced, for the remainder of his term of office, without delay, HAS DECIDED AS FOLLOWS: Sole Article Mr Joergen Mohr is hereby appointed a member of the Court of Auditors for the period 1 July 1995 to 9 February 2000 inclusive. Done at Luxembourg, 29 June 1995. For the Council The President J. BARROT